Title: 2d.
From: Adams, John Quincy
To: 


       Finished, the sixth book of Homer’s Iliad in the forenoon, and shall go no further in it here. I admire this Poem, more, and more, though it must be confess’d the author now and then nods. It has however more, and more confirmed me, in the opinion that the world has vastly improved, even as, to sentiments since that time. In the last book, an instance occurs where a young warrior entreats Menelaüs to spare his life, but Agamemnon, kills him immediately, and old Nestor, highly approves the cruelty. Whenever the Greeks are exhorted by their chiefs, the arguments made use of, are, that if they are conquerors the wives, daughters, and fortunes of the Trojans, will be at their disposition. Now I will own, that in modern times there are examples of great Barbarity in War. But there are also many of humanity which among the ancients was thought inconsistent with war. But I will say no more, on this subject.
       Mr. Thaxter return’d this Evening, though it has been either snowing or raining all day. He was not to come home till to-morrow; but gave two reasons for coming so soon: he did not mention a third, which I fancy, was as strong, as either of the others.
       Storm’d hard in the night: was up after 1. in the morning.
      